Citation Nr: 0511746	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDING OF FACT

The evidence of record does not show that the veteran's low 
back disorder is related to his time in military service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in August 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran has 
provided private medical records.  There is no indication 
that Federal department or agency records exist that should 
be requested.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Additionally, a VA examination was not necessary 
in this case to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran claims that his low back disorder was incurred 
during his time in military service.  Specifically, he states 
that in the autumn of 1975, he injured his back and was seen 
in the emergency room at Fort Riley, Kansas, and has 
experienced back pain ever since then.  He also reported that 
in 1999, he underwent spinal fusion surgery to alleviate the 
pain.

The veteran's service medical records are negative for any 
complaints, treatment, or findings of a low back disorder.  
In August 1973, a service entrance examination was conducted.  
All clinical evaluation findings were normal.  On the self-
questionnaire, the veteran did not note any personal history 
of relevant diseases or disorders.  In September 1976, an 
examination was conducted upon separation from service.  The 
clinical findings revealed a left knee scar; otherwise, the 
clinical evaluation was normal.  On the self-questionnaire, 
the veteran did not note any personal history of relevant 
diseases or disorders.

A May 1999 private medical record reveals the veteran 
underwent an L-4 to S-1 spinal fusion surgery in late April 
1999.  The veteran reported minor radicular discomfort on the 
right side, but no motor deficits.  X-rays conducted showed 
good position of the metal plate inserted during surgery.  
The veteran was restricted from lifting, repetitively 
bending, or other strenuous activity.  The physician noted 
that the veteran was off work at that time.

In a June 1999 private medical record, dated six weeks after 
the spinal fusion surgery, the veteran reported needing less 
pain medication, and mild leg discomfort that was improving.  
Motor function was intact.  X-rays conducted showed excellent 
position of the metal plate.  The veteran was restricted from 
bending, lifting, or twisting.

An August 1999 private medical record, dated 12 weeks after 
the spinal fusion surgery, revealed the veteran experienced 
occasional soreness in his back.  All leg pain had ceased.  
On physical exam, strength was 5/5.  Sensation was intact in 
all distributions.  Reflexes were equal, 2/2, and symmetric 
bilaterally.  X-rays conducted showed continued interval 
healing of the fusion mass, with the metal plate in good 
position.  The veteran was restricted from advancing 
activities, but was allowed to bike, walk, and swim.  

An October 1999 private medical record, dated six months 
after the spinal fusion surgery, revealed the veteran was 
doing very well clinically.  The veteran reported only a 
single flare-up, but otherwise, he had resumed normal 
activities, including golfing and returning to work.  He also 
reported no leg pain, and no use of pain medication.  On 
physical examination, the veteran could forward flex 90 
degrees.  There were no motor deficits.  X-rays conducted 
showed good solid fusion mass from L-4 to S-1 with intact 
instrumentation.  The impression was that the fusion mass was 
maturing, and the veteran's overall progress was good.  The 
veteran continued to be restricted from bending, lifting and 
twisting.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a low back injury or disorder 
during service; (2) whether he has a diagnosis of low back 
disorder that would qualify as a current disability; and, if 
so, (3) whether the current disability is etiologically 
related to the low back injury or disorder incurred while in 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issue on appeal because it 
involves questions of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The veteran's service medical records show evidence of 
treatment for shoulder, knee, and skin disorders while in 
service, but are devoid of any evidence of a low back injury 
or disorder in service, to include the autumn 1975 Fort Riley 
incident referenced by the veteran.  The veteran's private 
medical records reflect he underwent surgery in 1999, 
approximately 23 years after service discharge, and received 
follow-up treatment for the 1999 spinal fusion.  However, 
none of the private medical records relate the veteran's low 
back disorder to any incident in service.  

As the evidence of record does not show a back disorder is 
service and does not relate any current back disorder to the 
veteran's military service, service connection for a low back 
disorder is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


